Citation Nr: 0837562	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-25 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes.

3.  Entitlement to an effective date earlier than November 
21, 1989 for the grant of service connection for post-
traumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than March 13, 
2002, for the grant of a 70 percent rating for PTSD.

5.  Entitlement to an effective date earlier than December 
19, 2002 for the grant of a total rating based on individual 
unemployability (TDIU) due to service-connected 
disability(ies).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from October 2002, December 2002, November 2006, 
and February 2007 rating actions issued by the RO.  In an 
October 2002 rating decision, the RO assigned a 70 percent 
rating for PTSD, effective March 13, 2002.  In a December 
2002 rating decision, the RO granted a TDIU, effective 
December 19, 2002.  The veteran filed a notice of 
disagreement (NOD) in July 2003 to the effective dates 
assigned for PTSD and for a TDIU.  The RO construed the first 
issue as a claim for an earlier effective date for the award 
of service connection for PTSD.  The RO issued a supplemental 
statement of the case (SSOC) in November 2006 addressing the 
issues of earlier effective dates for the grant of a TDIU and 
for the grant of service connection for PTSD and for hearing 
loss.  In a June 2007 letter to the veteran, the RO explained 
that the SSOC was erroneous because the issue of hearing loss 
was not an appeal issue and that the denial of service 
connection for hearing loss in the SSOC was considered a 
denial of a reopened claim for service connection for hearing 
loss.  In a February 2007 rating decision, the RO, in 
pertinent part, denied the veteran's claim for a rating in 
excess of 20 percent for Type II diabetes.

In August 2004, the veteran and his daughter testified during 
a hearing before RO personnel at the RO; a copy of the 
transcript is in the record.

The Board's dismissal of the claim for an earlier effective 
date for the grant of a TDIU is set forth below.  For the 
reasons expressed below, the remaining matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 


FINDING OF FACT

In a VA Form 646 dated May 17, 2007, prior to the 
promulgation of a decision in the appeal, the veteran's 
representative indicated that the veteran wished to withdraw 
the appeal with regard to the claim for an earlier effective 
date for the grant of a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, with regard to his claim for an effective date 
earlier than December 19, 2002 for the grant of a TDIU, are 
met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2008), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn on the record during a 
hearing, and at any time prior to the promulgation of a 
decision in the appeal.  38 C.F.R. §§ 20.202, 20.204(b)(1), 
(3) (2008).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a) 
(2008).

In a VA Form 646 dated May 17, 2007, the veteran's 
representative requested withdrawal of the appeal as to the 
claim for entitlement to an effective date earlier than 
December 19, 2002 for the grant of a TDIU; hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this matter.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claim for an earlier effective date for the grant of a 
TDIU and it must be dismissed.


ORDER

The appeal as to the claim for an effective date earlier than 
December 19, 2002 for the grant of a TDIU is dismissed.


REMAND

The four remaining issues described on the title page must be 
remanded for the following reasons.

First, in July 2003, the veteran filed an NOD with regard to 
an October 2002 rating which granted a 70 percent rating for 
PTSD, claiming that an earlier effective date should be 
assigned.  As noted above, the RO construed the veteran's 
statement as a NOD with regard to the effective date assigned 
for the grant of service connection for PTSD.  However, 
instead of issuing a statement of the case (SOC) in accord 
with the holding in Manlincon v. West, 12 Vet. App. 238 
(1999), the RO improperly adjudicated the issue in an SSOC 
issued in November 2006.  See 38 C.F.R. § 19.31 (2008).  
Therefore this issue must be remanded in order for the RO to 
issue an SOC addressing this issue.

Second, in a September 2008 informal hearing presentation, 
the veteran's representative indicated that the veteran's 
July 2003 NOD with the October 2002 rating decision was with 
regard to the effective date assigned for the award of the 70 
percent rating for PTSD and that the veteran asserts that the 
effective date of the 70 percent rating should be made 
retroactive to the date of the veteran's increased rating 
claim filed in 1992.  However, the SSOC issued in November 
2006 addressed the issue of an earlier effective date for the 
grant of service connection, not for the grant of an 
increased rating, for PTSD.  By filing an NOD, the veteran 
has initiated appellate review of the effective date assigned 
for the grant of the 70 percent rating for PTSD.  The next 
step in the appellate process is for the RO to issue to the 
veteran a SOC.  See 38 C.F.R. § 19.29 (2008); Manlincon, 12 
Vet. App. at 240-41.  Consequently, this matter must be 
remanded for the issuance of an SOC.

Third, as noted above, the SSOC issued in November 2006 
addressed the issue of an earlier effective date for the 
grant of service connection for hearing loss.  
[Parenthetically, the Board notes that all of the veteran's 
previous claims for entitlement to service connection for 
hearing loss have repeatedly been denied.]  In a June 2007 
letter to the veteran, the RO explained that the SSOC was 
erroneous because the issue of hearing loss was not an appeal 
issue and that the denial of service connection for hearing 
loss in the SSOC was considered a denial of a reopened claim 
for service connection for hearing loss.  The RO added that, 
if the veteran disagreed with the decision to deny service 
connection for hearing loss, he must file a new NOD on this 
issue by November 21, 2007.  In June 2007, the veteran's 
representative filed an NOD with regard to the hearing loss 
issue, which was received by the Board in July 2007.  See 
38 C.F.R. § 20.300 (2008).  As noted above, the next step in 
the appellate process is for the RO to issue to the veteran a 
SOC.  Thus, the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for bilateral hearing loss must be remanded for 
the issuance of an SOC.

Finally, in a February 2007 rating decision, the RO, in 
pertinent part, denied the veteran's claim for a rating in 
excess of 20 percent for Type II diabetes.  In a VA Form 646 
dated February 21, 2007, the veteran's representative 
asserted that the veteran's diabetes should have a higher 
rating because he is on insulin.  The Board construes this 
statement as an NOD with regard to the denial of a rating in 
excess of 20 percent for the veteran's Type II diabetes.  
Therefore, the issue of entitlement to a rating in excess of 
20 percent for Type II diabetes must be remanded for the 
issuance of an SOC.

The Board emphasizes, however, that to obtain appellate 
review of any of the four issues not currently in appellate 
status; a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 and 20.202 
(2008).

Accordingly, these matters are hereby REMANDED for the 
following action:

The RO should issue to the veteran and 
his representative an SOC addressing: (1) 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
bilateral hearing loss; (2) entitlement 
to a rating in excess of 20 percent for 
Type II diabetes; (3) entitlement to an 
effective date earlier than November 21, 
1989 for the grant of service connection 
for PTSD; and (4) entitlement to an 
effective date earlier than March 13, 
2002, for the grant of a 70 percent 
rating for PTSD.  Along with the SOC, the 
RO must furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to these issues.

The veteran and his representative are 
hereby reminded that appellate 
consideration of any matter identified 
above may be obtained only if a timely 
appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


